Citation Nr: 1142863	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  09-37 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Whether a clear and unmistakable error (CUE) exists in a September 2002 rating decision denying service connection for patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	Karl Kazmierczak, Esquire


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran served on active duty from March 1989 to October 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) in Appeals Management Center in Washington, D.C., which determined that a final rating action of September 2002 did not contain CUE.  The Board notes that it appears that the VA Regional Office (RO) in Newark, New Jersey has jurisdiction of the case.  

On a substantive appeal form received in September 2009, the Veteran requested a travel Board hearing.  In September 2010, the Veteran's attorney requested that the hearing request be cancelled and that a brief be accepted for review by the Board in lieu of a hearing.  



FINDINGS OF FACT

The September 2002 RO rating decision denying service connection for patellofemoral syndrome was reasonably supported by the evidence then of record, was consistent with the existing legal authority, and it did not contain an undebatable error that would have manifestly changed the outcome.


CONCLUSION OF LAW

The September 2002 RO rating decision denying service connection for patellofemoral syndrome was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As a threshold matter, a CUE motion is not a claim for benefits, but is rather a collateral attack on a final decision; while CUE, when demonstrated, may result in reversal or revision of a final decision on a claim for benefits, it is not by itself a claim for benefits under the part II or III of title 38, which govern the benefits available under the laws administered by VA.  Livesay v. Principi, 15 Vet. App. 165, 178-179 (2001).  A CUE motion must be based on the record and law that existed at the time of the prior adjudication in question, and the notice and duty to assist provisions of the law are not applicable.  Id.; see 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  In this regard, it is noted that "CUE claims are not conventional 'appeals,' but rather are requests for revisions of previous decision[s]."  Disabled American Veterans (DAV) v. Gober, 234 F.3d 682, 694 (Fed.Cir.2000) (citing Haines v. West, 154 F.3d 1298, 1300 (Fed.Cir.1998)).  Thus, the Board finds that the notice and assistance provisions of the VCAA are not applicable to the Veteran's CUE motion.

Moreover, the Court has held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's service connection claim for patellofemoral syndrome of both knees was ultimately granted, for which separate 10 percent disability ratings were assigned with an effective date of March 2004.  VA's duty to notify under 38 U.S.C.A. § 5103(a) is therefore discharged.  See Sutton v. Nicholson, 20 Vet. App. 419 (2006).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

Background Information

The Veteran filed an original service connection claim for intense pain in the knees and "patella-femoral syndrome" in November 2000.  On the claim form, she indicated that she was treated for knee problems during service at Parris Island and Camp Lejeune.  She reported that her treatment provider in Georgia, Dr. E.P., indicated that knee treatment had been provided in January 2000.  She completed an authorization form for that provider.  

Service treatment records (STRs) indicate that the Veteran fell injuring her left knee in 1989.  The diagnosis was a first degree sprain.  X-ray films taken in March 1989 were normal.  In July 1989 and August 1991, the Veteran complained of bilateral knee pain, diagnosed as patellofemoral syndrome.  In December 1991, she complained of severe pain in both knees and gave a 3-year history of knee pain.  The assessment was patellofemoral syndrome and an orthopedic evaluation was performed for purposes of possible surgery.  A medical board evaluation report of April 1992 indicates that a diagnosis of bilateral patellofemoral pain syndrome was made.  The condition was noted to have not existed prior to service.  The board concluded that the Veteran would be unable to fulfill her duties as an active duty service member due to this disability.  The Veteran was discharged due to medical disability in October 1992. 

The file contains a duty to assist letter issued to the Veteran in December 2000, requesting that she provide information relating to treatment provided for patellofemoral syndrome from October 1992, forward. 

In January 2001, the Veteran provided contact information for treatment source Dr. E.P., and further stated that after leaving the Marine Corps she had not been treated for knee problems except through taking medication, as she was told that this was all that could be done.  She indicated that she reported having knee pain to her regular doctor during her annual check-up (date not specified). 

In correspondence from VA dated in February 2001, the Veteran was informed that medical records of Dr. E.P. had been requested.  

The file contains a report of contact report dated in March 2001, indicating that the Veteran had been reached by phone.  At that time, the claimant was notified of the VCAA and of how it applied to her claim.  Specifically, she was advised that Dr. E.P. had not provided any evidence, information or medical records relating to the Veteran's claim.  The Veteran did not report the existence of any additional evidence and requested that a decision be made on the case as soon as possible.  

In late June 2000, a VCCA/duty to assist letter was issued the Veteran informing her of the information and evidence that is necessary to substantiate the claim; information and evidence that the claimant is to provide; and the information and evidence that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  

In August 2001, a completed VA Form 21-4142 (authorization form) was received from the Veteran.  Therein, she indicated that during service, she was treated at sickbay at Parris island, SC in March 1989, due to pain in the knees.  She also reported that she was treated at sickbay for knee pain and patellofemoral syndrome at Camp Lejeune, NC, between 1990 and 1992.  She further added that she has mentioned the pain in her knees to her current doctor, Dr. E.P., during her annual physical examination, but was not treated for this. 

By rating action of September 2002, the RO denied service connection for patellofemoral syndrome.  The rating action reflects consideration of the Veteran's STRs and mentions the duty to assist letter issued in June 2001.  In denying the claim, the RO explained that the medical evidence of record failed to indicate that this disability had been clinically diagnosed, and as such also failed to include competent  evidence demonstrating a plausible relationship between the claimed disability and military service.  

In correspondence issued on September 17, 2002, the Veteran was notified of the denial of the claim and the reasons for the denial.  She was also informed of her appellate rights.  The Veteran did not appeal that rating action and it became final.

In March 2004, the Veteran filed to reopen the service connection claim for knee disabilities.  A duty to assist letter was issued in April 2004.  A VA examination was conducted in July 2004.  The Veteran gave a history of a left knee injury when she fell on a rock during service, and reported that his condition was treated at Parris Island, SC.  She gave a history of subsequent bilateral knee pain.  The diagnoses included left knee injury and bilateral patellofemoral pain syndrome - described as service-connected.

By rating action of August 2004, the RO awarded service connection for patellofemoral pain syndrome of both knees, with separate 10 percent evaluations assigned for each side effective from March 2004. 

In December 2007, the issue of entitlement to an effective date prior to March 4, 2004, for the grant of service connection for patellofemoral pain syndrome of the knees was considered.  At that time, the Board observed that a contention of CUE in the September 2002 rating action had been raised in VA Form 646 dated in October 2007, and explained that this matter was related to the earlier effective date claim, but had never been adjudicated.  The CUE motion was remanded for initial adjudication by the RO and adjudication of the effective date claim which was in appellate status before the Board, was deferred pending this action.  

In a rating action issued in July 2008, the RO determined that the September 2002 rating action did not contain CUE.  The RO explained that the evidence on file at that time failed to include a current diagnosis of the claimed condition or evidence of continuity of treatment since discharge from service, supporting a denial of the claim.  This appeal before the Board arises from that rating decision.

In a Board decision issued in December 2008, the Board denied an effective date prior to March 4, 2004, for the grant of service connection for patellofemoral pain syndrome of the knees.  

Analysis

The Veteran and her representative contend that a September 2002 rating decision denying service connection for patellofemoral syndrome contains CUE.  At the outset, the Board wishes to clarify that an assertion of CUE is either a motion or a request, but not a claim.  Hillyard v. Shinseki, 24 Vet App 343 (2011).  

Specifically, the Veteran and her representative maintain that CUE is shown by the fact that the RO failed to acknowledge that the Veteran had been separated from service due to patellofemoral syndrome.  The Veteran's representative referenced the provisions of 10 U.S.C. §  1203(b)(3), explaining that the provisions provide that a veteran cannot receive a separation from service based on a physical disability without a finding that the disability in question is or may be of a permanent nature.  The representative argues that as a matter of law, there was a reasonable doubt regarding whether the Veteran's disability was permanent supporting two conclusions: (1) that the Veteran's patellofemoral syndrome was a permanent condition; and (2) that the Veteran continued to suffer from a knee disability at the time of the September 2002 rating action, as supported by the Veteran's testimony of January 2006.  

An unappealed decision of the RO or the Board becomes final and binding and is not subject to revision on the same factual basis in the absence of CUE.  Previous determinations, which are final and binding, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 U.S.C.A. §§ 5109A, 7111; 38 C.F.R. §§ 3.105, 20.1400.

The United States Court of Appeals for Veterans Claims (Court) has defined CUE as "an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  "To prove the existence of clear and unmistakable error as set forth in § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision."  Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 2000); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

There is a three-part test to determine whether a prior decision is the product of CUE: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)); Wilson v. West, 11 Vet. App. 383, 386 (1998).

The Court has further stated that:

Clear and unmistakable error is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error .... If a claimant-appellant wishes to reasonably raise clear and unmistakable error there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error ... that, if true, would be clear and unmistakable error on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  It must be remembered that there is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a clear and unmistakable error claim is undoubtedly a collateral attack, the presumption is even stronger.

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), aff'd on reconsideration, 6 Vet. App. 162, 163 (1994); see also Bustos v. West, 179 F.3d 1378, 1380 (Fed. Cir. 1999) (expressly adopting the "manifestly changed the outcome" language in Russell, supra), cert. denied, 528 U.S. 967, 145 L. Ed. 2d 315, 120 S. Ct. 405 (1999).

Simply claiming CUE on the basis that the previous adjudication had improperly weighed and evaluated the evidence can never satisfy the stringent definition of CUE.  Fugo, 6 Vet. App. at 44; see also Russell, supra.  Similarly, the Court has rejected as being too broad general and unspecified allegations of error based on the failure to follow regulations, failure to give due process, failure to accord benefit of the doubt, failure of duty to assist, and any other general, non-specific claim of "error."  See Fugo, 6 Vet. App. at 44.  If a claimant wishes to reasonably raise a CUE claim, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that if true would be CUE on its face, the claimant also must give persuasive reasons as to why the result of the prior determination would have been manifestly different but for the alleged error.  Id.  There is a presumption of validity to otherwise final decisions, and the presumption is even stronger where the decision is being collaterally attacked as in a CUE claim.  Id.

The determination regarding CUE must be made based on the record and the law that existed at the time the decision was made.  Damrel, 6 Vet. App. at 245.  Evidence that was not of record at the time of the decision cannot be used to determine if CUE occurred.  See Porter v. Brown, 5 Vet. App. 233 (1993).

As an initial matter, in determining whether there is CUE in any rating action, the doctrine of resolution of reasonable doubt in favor of the Veteran is not for application, inasmuch as error, if it exists, must be undebatable, or there is no error within the meaning of 38 C.F.R. § 3.105(a).  Russell, 3 Vet. App. at 314; see also Yates v. West, 213 F.3d 1372 (2000).

The Board finds that the Veteran and her representative have failed to allege an undebatable error of fact or law, which would alter the outcome of the September 2002 rating decision, based on the evidence of record at the time of that rating decision.  Indeed, there was no evidence of record at the time of the September 2002 establishing that the Veteran had the disability claimed, i.e. any knee disability to include patellofemoral syndrome.   

The law and regulations in effect at the time of the September 2002 rating action provided that service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2002-2011).

With chronic disease shown as such in service or within the applicable presumptive period, so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2002-2011).

Generally, in order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328  (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998). 

The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  

In this case, the Veteran filed her claim for service connection for knee disabilities in November 2002.  There was no evidence of a clinical disability/diagnosis of a knee disorder on file at that time (resolved or unresolved).  In this regard, the Board observes that there is no merit to the argument that VA was unaware of the occurrence or nature of the Veteran's medical discharge from service due to knee disabilities.  Consideration of the STRs is reflected by the September 2002 rating decision.  The fact that evidence on file at the time of the September 2002 rating action, in the form of STRs, reflected that the Veteran had a knee problem 10 years previously fails to establish the element of current disability.  Accordingly, the RO's ultimate conclusion that the file failed to contain a current clinical diagnosis of a knee condition was appropriate in light of the evidence on file at the time of the September 2002 rating action and the Veteran's aforementioned arguments amount to a mere disagreement as to how the facts were evaluated, which is an inadequate to raise a successful allegation of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

Moreover, while the Board acknowledges that no VA examination was conducted in conjunction with the Veteran's November 2000 claim for service connection for a knee disability, a breach of a duty to assist cannot constitute CUE and "grave procedural error" does not render a decision of VA non-final.  Cook v. Principi, 318 F. 3d 1334 (Fed. Cir. 2002), overruling Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).  A post-service diagnosis of any knee disability, to include patellofemoral pain syndrome was not made until July 2004 (VA examination), and service connection for knee disabilities was appropriately made effective from March 2004 (when the claim was refiled following the final September 2002 rating action).  The Board emphasizes that the determination regarding CUE must be made based on the record and the law that existed at the time the decision was made.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell at 314.

Moreover, the evidence on file at the time of the September 2002 rating action failed to include either lay or medical  evidence of continuity or chronicity or symptomatology since service.  In this regard, the record lacked any post-service clinical records reflecting complaints, or treatment relating to the knee.  In addition, the Veteran herself failed to provide any lay statements to the effect that she had chronic or continuous knee symptoms post-service.  Her January and August 2001 lay statements on file at the time of the September 2002 rating action merely mention that she reported to her doctor having "occurring" (not recurring) knee pain upon an annual physical examination, date unspecified.  It was not until the July 2004 VA examination that the Veteran mentioned having chronic knee symptomatology since service.  Again, evidence that was not of record at the time of the decision cannot be used to determine if CUE occurred.  See Porter v. Brown, 5 Vet. App. 233 (1993).  

Finally, the failure to apply or favorably interpret the provisions of 10 U.S.C. § 1203(b)(3) does not constitute CUE.  As an initial matter, these provisions do not relate the adjudication of claims before VA, they are provisions relating to administrative determinations for separation utilized by the Armed Forces.  These provisions merely permit medical discharge for service members in the event that based upon accepted medical principles, a disability is or may be of a permanent nature.  The statute does not contain a presumption of permanent disability, nor is any such determination made during service under these provisions binding on for VA adjudicatory purposes of determining the "permanency" of any condition.  Further, in this case, the STRs, including a medical board report of 1992 did not in any way clinically characterize the knee disabilities as permanent.  Accordingly, failure to discuss a specific statute or regulation, alleged in this case as in this case 10 U.S.C. § 1203(b)(3), does not constitute CUE as there is no persuasive evidence to suggest that had there been discussion of such statute, a different result would have undebatably ensued.  

In view of the foregoing, the Board finds that the Veteran has failed to establish CUE in the September 2002 rating decision.  There is no indication that the RO did not properly consider all evidence before it in September 2002 or that it failed to correctly apply the appropriate laws and regulations to the Veteran's claim.  If a decision is factually supported, it cannot be clearly and unmistakably erroneous.  In the absence of the kind of error of fact or law which would compel the conclusion that the result would have been manifestly different but for the error, there is simply no basis upon which to find CUE in the September 2002 rating decision.  Accordingly, the Veteran's CUE motion must be denied.  See 38 C.F.R. § 3.303(c), supra; see also Fugo, supra.


ORDER

The motion for revision of the September 12, 2002 rating decision on the basis of CUE is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


